UPON MOTION FOR REHEARING
PER CURIAM.
Appellant’s motion for rehearing is granted in part, and we delete from the last sentence of the first paragraph in the September 16, 1987, opinion in this case the closing clause, “unless the trial court states valid reasons for departure,” as well as the subsequent two paragraphs.
This modification takes cognizance of the recent holding of the Florida Supreme Court that when the trial court’s only stated reason for departure from the guidelines sentencing range is invalid, resentenc-ing must be within the presumptive guidelines range. Shull v. Dugger, 515 So.2d 748, 750 (Fla.1987). Therefore, on remand, the trial court may not utilize new reasons to justify a departure from the recommended guidelines sentence.
GLICKSTEIN and GUNTHER, JJ., and LUZZO, JOHN T., Associate Judge, concur.